    Case: 3:19-cr-00068-RAM-RM Document #: 103 Filed: 04/28/21 Page 1 of 3




                      IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                           DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                         )
                                                  )
                        Plaintiff,                )
                                                  )
                        v.                        )      Case No. 3:19-cr-0068
                                                  )
LOUIE ISON MANGAMPAT,                             )
                                                  )
                        Defendant.                )
                                                  )

                                              ORDER
          BEFORE THE COURT is the motion of the United States to continue the trial in this
matter, currently scheduled for May 10, 2021. (ECF No. 102.) For the reasons stated herein,
the time to try this case is extended up to and including July 26, 2021.
          On April 22, 2021, the United States filed a motion to continue the trial date. (ECF No.
102.) As a basis for the request, the United States asserts that it “is concerned that its
international witness may experience unusual difficulty traveling to the United States for
trial due to the COVID pandemic.” Id. at 1. Currently, five of the United States’ witness are
expected to travel from international locations to the U.S. Virgin Islands for the trial in this
matter. Three of those witnesses are in the Philippines. The United States asserts that
          [t]he Centers for Disease Control currently lists the Philippines at a Level 4 Travel
          Advisory, the highest level. They began their latest lockdown on March 29, 2021. That
          lockdown eased on April 12, 2021 for certain essential workers, but the Travel
          Advisory remains Level 4. Therefore, witnesses returning to the Philippines are
          required to quarantine for two weeks upon arrival.
Id. at 1. Another witness is currently on a ship stationed in Greece. According to the United
States,
          [c]urrently the Greece Embassy indicates that Greece is in lockdown due to COVID.
          This witness is a citizen of Israel and is due to return there at the end of April where
          he will be required to quarantine for two weeks. The quarantine will end the earliest
          May 11, 2021. At that time the witness will be required to pass a COVID test and only
          then will he be permitted to leave quarantine.
Id. at 2. Given these concerns, the United States requests that the Court continue the trial in
this matter for thirty days. Id.
    Case: 3:19-cr-00068-RAM-RM Document #: 103 Filed: 04/28/21 Page 2 of 3
United States v. Mangampat
Case No. 3:19-cr-0068
Order
Page 2 of 3

       In response to the COVID-19 pandemic, the Chief Judge of the District Court of the
Virgin Islands has entered a general order concerning operations of the Court. The Chief
Judge has thus far extended the order eleven times, finding that the ends of justice require
excluding March 18, 2020, through April 30, 2021, from the Speedy Trial count in all criminal
matters.
       To date, the COVID-19 virus has claimed more than 573,000 lives (27 of which have
been in the U.S. Virgin Islands). Current testing indicates that the rate of contraction of the
virus is slowing in recent weeks. Notwithstanding the decrease in the incidence of COVID-19
in the Virgin Islands over the past few weeks, the Court finds that a continuance of the trial
date in this case is in the best interest of justice. COVID-19 continues to present an
unpredictable threat to public health and safety. In light of these circumstances, the Court
finds it necessary and appropriate to proceed with caution. Social distancing—specifically
avoiding gatherings of more than 10 people and maintaining a distance of at least 6 feet from
others—remains the most effective check against the COVID-19’s transmission. Moreover,
this case in particular presents significant challenges surrounding COVID-19 transmission
risk and travel restrictions as the majority of the United States’ essential witnesses are
foreign nationals. Indeed, three witnesses are from the Philippines, one witness is in
Barbados, and one witness is from Israel, but currently in Greece where there is a COVID-19
lockdown. Given the continuing dire circumstances faced by the U.S. Virgin Islands and the
United States as a whole, the Court finds that extending the period within which Defendants
may be tried under the Speedy Trial Act is necessary for the protection and well-being of the
Defendants, the jury, the prosecutors, the witnesses, the Court’s personnel, and the general
public at large.
       The premises considered, it is hereby
       ORDERED that the motion of the United States, ECF No. 102, to continue the trial in
this matter is hereby GRANTED; it is further
       ORDERED that the time beginning from the date of this order granting an extension
through July 26, 2021, shall be excluded in computing the time within which the trial in this
matter must be initiated pursuant to 18 U.S.C. § 3161; it is further
    Case: 3:19-cr-00068-RAM-RM Document #: 103 Filed: 04/28/21 Page 3 of 3
United States v. Mangampat
Case No. 3:19-cr-0068
Order
Page 3 of 3

       ORDERED that the trial in this matter previously scheduled for May 10, 2021, is
RESCHEDULED to commence promptly at 9:30 A.M. on July 26, 2021, in St. Thomas
Courtroom 1; and it is further
       ORDERED that the deadlines set by the Court’s January 21, 2021 Order are extended
as follows: (1) the deadline for the parties to file their pretrial brief is extended to July 19,
2021, and (2) the deadline for the parties to provide the Clerk of Court with a USB Flash Drive
containing electronic versions of exhibits is extended to July 21, 2021.


Dated: April 28, 2021                               /s/ Robert A. Molloy
                                                    ROBERT A. MOLLOY
                                                    Chief Judge
